DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross-sectional area” of the “siphon” being “honeycomb, … oval, triangular” (see claims 19 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “at a portion of the siphon” in claim 18 is a relative term which renders the claim indefinite. The term “at a portion of the siphon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is not clear which portion of the siphon the application is using for the calculations. 
Moreover, if the “acts” of a claimed process manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, the acts are not being applied to appropriate subject matter.  Schrader, 22F.3d at 294-95, 30USPQ2d at 1458-59.  Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process.  MPEP 2106.  Therefore, an equation relating the cross-sectional area at a portion of the siphon and an exit area of the siphon does not constitutes a statutory process and is not considered patentable subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 7, 8, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,206,630 B1 to Feltenberger et al. 
Feltenberger et al. clearly teaches a high torque impulse turbine, comprising: 
a water transport system (see Figure 4) that directs the water from the high side (29) presenting a hydraulic head, over the structure (120), and to the low side (61); 
a power extraction system (see Figure 3) having a wheel (27) that receives the water from said water transport system; and 
a mounting system (see Figure 4) having a high side anchor (138) that connects near an intake to the water transport system at the high side and having a low side anchor (60) that connects to the power extraction system at the low side.
With regards to claim 2, Feltenberger et al. discloses: 
the structure being one of a dam (20), a dam sluice, a natural elevation that contains a hydraulic head, a manmade elevation that contains a hydraulic head, a manmade dam (20), and a previously electrified dam. 
With regards to claim 7, Feltenberger et al. discloses: 
a siphon (see Figure 4), and wherein said adjusting of said flow of the water from said water transport system to said power extraction unit includes adjusting a flow rate through the siphon (see column 6, lines 48-52). 
With regards to claim 8, Feltenberger et al. discloses: 
a siphon (see Figure 4) made of multiple portions of penstock (131). 
With regards to claim 14, Feltenberger et al. discloses: 
a flotation module connected to the intake (see Figure 4), wherein the flotation module has a submerged element below a waterline on the high side. 
With regards to claim 19, Feltenberger et al. discloses: 
a siphon (see Figure 2) whose cross-sectional area defines a single geometry that is one of: 
a honeycomb, round, an oval, triangular, and rectangular throughout the length of the siphon. 
With regards to claim 20, Feltenberger et al. discloses: 
a siphon (see Figure 4) whose cross-sectional area defines at least two different geometries selected from a group consisting of: 
a honeycomb, round, an oval, triangular, and rectangular. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,206,630 B1 to Feltenberger et al. in view of common knowledge in the art. 
Feltenberger et al. clearly teaches a high torque impulse turbine as described above (see paragraph 8). 
However, it fails to disclose said power extraction unit generates electricity at 50 Hz. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the high torque impulse turbine disclosed by Feltenberger et al. to generate electricity at 50 Hz, which is the commonly used generating frequency in many parts of the world outside of the United States of America, for the purpose of matching the frequency of the grid. 
With regards to claim 4, it would have been obvious to one skilled in the art before the effective filling date of the invention to: 
use the high torque impulse turbine disclosed by Feltenberger et al. to generate electricity at 60 Hz, which is the commonly used generating frequency in the United States of America, for the purpose of matching the frequency of the grid. 
With regards to claim 5, it would have been obvious to one skilled in the art before the effective filling date of the invention to: 
configure the high torque impulse turbine disclosed by Feltenberger et al. to be capable of adjusting the frequency of electricity being generated by adjusting a flow of the water from said water transport system to said power extraction unit, because generated energy frequency is directly proportional to the rotational speed of the turbine. 
With regards to claim 6, it would have been obvious to one skilled in the art before the effective filling date of the invention to: 
include multiple siphons, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would have also been obvious to one skilled in the art before the effective filling date of the invention to open or close at least one of said multiple siphons. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,206,630 B1 to Feltenberger et al. in view of U.S. Patent Application Publication No. 2013/0229014 A1 to Willingham. 
Feltenberger et al. clearly teaches a high torque impulse turbine as described above (see paragraph 8). 
However, it fails to disclose a modular ballast that is configured to move in response to movement of a water line on the high side and a portion of the water transport system is configured to move with said modular ballast. 
Willingham discloses a power generating floating vessel, comprising: 
a modular ballast (see paragraph [0075]) that is configured to move in response to movement of a water line on the high side and a portion of the water transport system is configured to move with said modular ballast. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the ballast disclosed by Willingham on the high torque impulse turbine disclosed by Feltenberger et al., for the purpose of adjusting the buoyancy of the system. 
With regards to claim 10, Willingham discloses: 
a modular ballast (see paragraph [0075]) that is configured to move in response to movement of a water line on the high side, and wherein said high side anchor is connected to said modular ballast and said intake of said water transport system is configured to move with said modular ballast. 
With regards to claim 11, Willingham discloses: 
a modular ballast (see paragraph [0075]) that is configured to move in response to movement of a water line on the high side, and wherein said low side anchor is connected to said modular ballast and said power extraction system is configured to move with said modular ballast. 
With regards to claim 12, Willingham discloses: 
a modular ballast (see paragraph [0075]) that is configured to move in response to movement of a water line on the high side, and wherein said high side anchor is moored to said modular ballast and said intake of said water transport system is configured to float and not move with said modular ballast. 
With regards to claim 13, Willingham discloses: 
a modular ballast (see paragraph [0075]) that is configured to move in response to movement of a water line on the high side, and wherein said low side anchor is moored to said modular ballast and said power extraction system is configured to float but not move with said modular ballast. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,876,512 B2 to Freda et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application merely removes the recitation of “wherein said high side anchor of said mounting system is configured to flexibly connect said intake” from claim 1 of the patent. 
App. Claim #
Pat. Claim #
Difference
1
1
Removed the recitation of “wherein said high side anchor of said mounting system is configured to flexibly connect said intake” from claim 1. 
2-20
None. 



Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a hydrodynamic electrification system as recited by dependent claim 15, wherein: 
the flotation module is at least one hydrofoil. 
Dependent claims 16 and 17 are considered allowable due to their respective dependence on allowed independent claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 3, 2022